SCHUMAN, P. J.,
concurring.
Although I ultimately agree with the outcome that the majority reaches, there is much to admire in both the majority and dissenting opinions. Both attempt, not without success, to impose rationality on this court’s treatment of unpreserved claims of error in some kinds of criminal cases. At the same time, however, I find that each opinion contains analyses and proceeds from premises with which I disagree. For several reasons, including its age and the fact that not all members of this court can participate in its resolution, this case is not an appropriate occasion for me to present my own fully developed treatment of preservation; therefore, I simply (and respectfully) concur.
Brewer, J., joins in this concurrence.